In a proceeding denominated as one pursuant to CPLR article 78, inter alia, to invalidate the organizational meeting of the Nassau County Republican Committee held on September 20, 2011, the petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (K. Murphy, J.), entered April 2, 2012, as granted the respondents’ motion pursuant to CPLR 3211 (a) to dismiss the petition and denied those branches of his motion which were to disqualify John E. Ryan as counsel and for recusal.
Ordered that the order is affirmed insofar as appealed from, with costs.
Pursuant to Election Law § 16-102 (2), “a petition challenging ‘the validity’ of a county committee must be commenced ‘within 10 days after the . . . organizational meeting of the Committee, at the latest’ ” (Matter of Kosowski v Donovan, 18 NY3d 686, 688 [2012], quoting Sack v Board of Elections of City of N.Y., 65 NY2d 958, 959 [1985]). The 10-day period applies equally to party meetings that only select party officers (see Matter of Kosowski v Donovan, 18 NY3d at 689). The Supreme Court properly concluded that, although the petition states that this proceeding was commenced pursuant to CPLR article 78, this proceeding was nevertheless subject to the 10-day limitations period set forth in Election Law § 16-102 (2). Since the proceeding was commenced after that period expired, it was *800untimely (see Matter of Kosowski v Donovan, 18 NY3d at 688-689; Matter of Sayegh v Castaldo, 287 AD2d 639 [2001]; Delanoy v Faction, 287 AD2d 592 [2001]; Matter of Stabile v DeFronzo, 231 AD2d 577, 577 [1996]; Matter of Leirer v Suffolk County Comm. of Conservative Party of N.Y. State, 166 AD2d 449 [1990]). Moreover, the petitioner lacked standing to commence this proceeding as a person designated under Election Law § 16-102 (1).
The parties’ remaining contentions need not be addressed in light of our determination. Leventhal, J.P., Hall, Cohen and Hinds-Radix, JJ., concur.